Case: 20-10973      Document: 00515884401         Page: 1    Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-10973                        June 2, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Walter Manuel Marques-Mejia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-661-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Walter Manuel Marques-Mejia was convicted
   of one count of illegal reentry into the United States under 8 U.S.C. § 1326(a)
   and (b)(1) and sentenced to serve an above-guidelines prison term of 60
   months as well as a three-year term of supervised release. He argues that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10973      Document: 00515884401          Page: 2   Date Filed: 06/02/2021




                                    No. 20-10973


   sentence is procedurally unreasonable because the district court did not
   explicitly address his plea for a within-guidelines sentence and did not
   adequately explain the choice to give an above-guidelines sentence. He
   further argues that the sentence is substantively unreasonable because it was
   greater than needed to achieve the sentencing aims of 18 U.S.C. § 3553(a).
   Finally, he contends that § 1326(b) is unconstitutional, but acknowledges that
   his argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998).
          We review sentences for reasonableness in light of the sentencing
   factors set forth in § 3553(a). Gall v. United States, 552 U.S. 38, 46, 49-50
   (2007). Where an issue has not been preserved, however, we review only for
   plain error. United States v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018). Under
   the bifurcated review process of Gall, we first examine whether the district
   court committed procedural error. 552 U.S. at 51. When sentencing, a judge
   should give enough reasons to show “that [he or she] has considered the
   parties’ arguments and has a reasoned basis for exercising [his or her] own
   legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356
   (2007).
          If the sentence is procedurally reasonable, we review it for substantive
   reasonableness in light of the § 3553(a) factors. Gall, 552 U.S. at 51. In
   reviewing a non-guidelines sentence for substantive reasonableness, we
   “consider the totality of the circumstances, including the extent of any
   variance from the Guidelines range.” United States v. Brantley, 537 F.3d 347,
   349 (5th Cir. 2008) (internal quotation marks and citation omitted). A
   sentence is substantively unreasonable if it ignores a factor that should have
   been given considerable weight, gives considerable weight to an improper
   factor, or is the result of “a clear error of judgment in balancing the
   sentencing factors.” United States v. Chandler, 732 F.3d 434, 437 (5th Cir.
   2013) (internal quotation and citations omitted). Alone, the defendant’s



                                         2
Case: 20-10973      Document: 00515884401          Page: 3    Date Filed: 06/02/2021




                                    No. 20-10973


   disagreement with the sentence selected by the district court does not
   warrant reversal. United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); see
   Gall, 552 U.S. at 51.
          Marquez-Mejia did not raise his challenge to procedural
   reasonableness in the district court. We review that argument for plain error.
   See Fuentes, 906 F.3d at 325.
          The record shows that the district court gave due consideration to the
   § 3553(a) factors, including those emphasized by Marques-Mejia, before
   imposing sentence. The court did not explicitly reject his arguments in favor
   of a within-guidelines sentence, but it was not required to do so. See Rita, 551
   U.S. at 359. Additionally, the district court’s reasons show that it properly
   grounded its choice of sentence in Marques-Mejia’s criminal history as well
   as the need for deterrence and protection of the public. Marques-Mejia has
   not shown that his sentence is procedurally unreasonable. See Rita, 551 U.S.
   at 359, 356; United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2011).
          He likewise has not shown that his sentence is substantively
   unreasonable. The record reveals no error in the district court’s
   consideration of sentencing factors. See Chandler, 732 F.3d at 437. Rather,
   the record shows that the district court considered the § 3553(a) factors and
   concluded that they favor an above-guidelines sentence. Additionally, the
   sentence is similar to others this court has affirmed. See Brantley, 537 F.3d at
   349-50; United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008);
   United States v. Smith, 440 F.3d 704, 708-10 (5th Cir. 2006). Marques-
   Mejia’s contentions show no more than a disagreement with the district
   court’s weighing of the § 3553(a) factors, which is not enough to show error.
   See Ruiz, 621 F.3d 390, 398.




                                          3
Case: 20-10973     Document: 00515884401          Page: 4     Date Filed: 06/02/2021




                                   No. 20-10973


          Finally, Marquez-Mejia’s challenge to 8 U.S.C. § 1326(b), which is
   grounded in Apprendi v. New Jersey, 530 U.S. 466 (2000), is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998).
         AFFIRMED.




                                        4